UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERNEST CALVINO, JR.,

                             Plaintiff,
                                                                   20-CV-00066 (CM)
                     -against-
                                                                ORDER OF DISMISSAL
NEW YORK CITY POLICE; ROBERT C.,
Undercover agent of New York PD,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff brings this action pro se. By order dated January 8, 2020, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (“IFP”). The

Court dismisses this action for the reasons set forth below.

                                    STANDARD OF REVIEW

        The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint, or portion thereof, when the Court lacks subject-matter jurisdiction. See Fed. R. Civ.

P. 12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original).

        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,
550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (holding that “a

finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston, 141 F.3d at 437 (“[A]n action is ‘frivolous’

when either: (1) the factual contentions are clearly baseless . . . ; or (2) the claim is based on an

indisputably meritless legal theory.”) (internal quotation marks and citation omitted).

                                          BACKGROUND

         Following are Plaintiff’s allegations as written:

         N.Y.P.D. was investigating me, under there survillace I been extords assaulted
         intimidated, bully, spyed, harass, difameted, they haven’t done nothing about it.
         Under there survillace I was tokend from the place I was staying ilegaly and
         returnd back but with an electronic device that monitor my brain thinking (data
         breach) they are neglecting to protect me on purpose with unjustifiable excuse and
         pretending that they don’t know.

(ECF No. 2 ¶ III.)

         In the section of the complaint prompting Plaintiff to explain which rights have been

violated, Plaintiff asserts:

         Lack of investigation, conspiracy of spying, conspiracy of exploitation, neglect to
         protect me, conspiracy false imprisonment, conspiracy of [fraud], conspiracy of
         computer theft, conspiracy of harassment, etc.

(Id. ¶ I.)

         In the relief section, Plaintiff writes: “money estimate pending,” “refund of information,”

“information of investigation,” and “information about all the undercover agents.”

                                           DISCUSSION

         Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

475, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which he

can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.




                                                   2
       Plaintiff has filed numerous actions in this Court beginning in December 2019, some of

which have been dismissed as frivolous. See, e.g., Calvino v. Jones, ECF 1:19-CV-11601, 3

(S.D.N.Y. Dec. 23, 2019). Plaintiff has already been warned that further vexatious or frivolous

litigation in this Court will result in an order barring him under 28 U.S.C. § 1651 from filing new

civil actions in this Court IFP unless he receives prior permission. (Id.) The Court reiterates that

warning.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, and in light of

Plaintiff’s litigation history, the Court declines to grant him leave to amend.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court dismisses this action as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    January 15, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  3
